Case 3:19-cr-00001-TJC-PDB Document 149 Filed 07/23/20 Page 1 of 2 PageID 3433




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                                Case No. 3:19-cr-1-J-32PDB

    JOHN R. NETTLETON



                                       ORDER

          On July 17, 2020, the Court held a hearing to discuss sentencing in light

    of the ongoing pandemic. Currently, the case is set for sentencing on August 13,

    2020. The case is of public interest. Additionally, sentencing is expected to

    involve a number of participants who wish to address the Court in person. At

    the hearing, the Government stated that it was prepared to proceed in person

    on the set date, but that it did not oppose moving the date. Defendant wants to

    proceed with sentencing on the date set, but via videoconference as his lawyers,

    who do not live locally, are unable to travel due to the pandemic.

          The Court has determined that it must move the sentencing date. This is

    a case in which sentencing should done in person if at all possible. While the

    Court regrets the further delay, given the realities of the pandemic, it is in the

    interests of justice to do so.

          Accordingly, it is hereby

          ORDERED:
Case 3:19-cr-00001-TJC-PDB Document 149 Filed 07/23/20 Page 2 of 2 PageID 3434




       1. The sentencing in this case is rescheduled to October 8, 2020 at 9:30

            a.m. before the undersigned in the United States Courthouse, Courtroom

            10D, 300 North Hogan Street, Jacksonville, Florida. 1

       2. The final presentence investigation report will be due from the United

            States Probation Office not later than August 17, 2020.

       3. The parties sentencing memoranda, exhibits, and any motions for

            departures or variances are due no later than September 24, 2020.

            DONE AND ORDERED in Jacksonville, Florida this 23rd day of July,

    2020.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge
    jb
    Copies:

    Counsel of Record
    Defendant
    United States Probation Office (Officer Anderson)
    United States Marshal Service




            All persons entering the Courthouse must present photo identification
            1

    to Court Security Officers. Although cell phones, laptop computers, and similar
    electronic devices are not generally allowed in the building, counsel are
    permitted to bring those items with them upon presentation to Court Security
    Officers of a Florida Bar card or Order of special admission pro hac vice.


                                            2
